DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Raakman on 9/5/22.

The application has been amended as follows: 
Claim 1: An injection molding machine comprising:
a)	a machine base extending lengthwise along a generally horizontal machine axis;
b)	a stationary platen fixed to the base for holding a stationary mold section;
c)	a moving platen slidably supported by the base for holding a moving mold section, the moving platen translatable towards and away from the stationary platen along the machine axis;
d)	a rotary apparatus slidably supported by the base axially intermediate the stationary and moving platens, the rotary apparatus including a mold carriage translatable along the machine axis towards and away from the stationary platen, and a table rotatably mounted to the mold carriage for supporting horizontally opposed first and second center mold sections and horizontally opposed third and fourth center mold sections perpendicular to the first and second center mold sections, the table rotatable relative to the mold carriage about a vertical axis for moving the center mold sections among axial positions directed toward the stationary and moving mold sections and lateral positions directed toward an operator side and a non-operator side of the machine; 
e)	a part-handling apparatus mounted to the stationary platen, the part-handling apparatus including an end-of-arm tooling disposed laterally outboard of the rotary apparatus, the end-of-arm tooling movable laterally between an engaged position for interacting with molded articles in one of the center mold sections in the lateral positions, and a disengaged position spaced laterally outwardly from the engaged position, and the end-of-arm tooling movable vertically at least between an aligned position in which the end-of-arm tooling is movable laterally to the engaged position, and a raised position above the aligned position for providing access to the one of the center mold sections; and
f)	an upper tie bar and a lower tie bar each extending generally parallel to the machine axis between the stationary and moving platens for exerting a clamping load across the platens;
wherein the end-of-arm tooling is further movable vertically to a lowered position below the aligned position for transferring molded articles unloaded from the one of the center mold sections; wherein the upper end of the end-of-arm tooling is at least as low as a topside surface of the lower tie bar when the end-of-arm tooling is in the lowered position.
Claim 3: The machine of claim 1, 
Claim 6: cancelled.
Claim 7: cancelled. 
Claim 8: The machine of claim 3, wherein the part-handling face is directed laterally inwardly toward the base when the end-of-arm tooling is in and moves among the aligned, raised, and lowered positions.
Claim 21: An injection molding machine comprising:
a)	a machine base extending lengthwise along a generally horizontal machine axis;
b)	a stationary platen fixed to the base for holding a stationary mold section;
c)	a moving platen slidably supported by the base for holding a moving mold section, the moving platen translatable towards and away from the stationary platen along the machine axis;
d) 	a rotary apparatus slidably supported by the base axially intermediate the stationary and moving platens, the rotary apparatus including a mold carriage translatable along the machine axis towards and away from the stationary platen, and a table rotatably mounted to the mold carriage for supporting horizontally opposed first and second center mold sections and horizontally opposed third and fourth center mold sections perpendicular to the first and second center mold sections, the table rotatable relative to the mold carriage about a vertical axis for moving the center mold sections among axial positions directed toward the stationary and moving mold sections and lateral positions directed toward an operator side and a non-operator side of the machine; 
e)	a first part-handling apparatus mounted to the stationary platen, the first part-handling apparatus including a first end-of-arm tooling disposed laterally outboard of the rotary apparatus on the non-operator side of the machine, the first end-of-arm tooling movable vertically at least between a first aligned position in which the first end-of-arm tooling is movable toward the center mold section directed toward the non-operator side of the machine for interacting with molded articles therein, and a first raised position above the first aligned position for providing access to the center mold section directed toward the non-operator side of the machine; 
f)	a second part-handling apparatus mounted to the stationary platen, the second part-handling apparatus including a second end-of-arm tooling disposed laterally outboard of the rotary apparatus on the operator side of the machine, the second end-of-arm tooling movable vertically at least between a second aligned position in which the end-of-arm tooling is movable toward the center mold section directed toward the operator side of the machine for interacting with molded articles therein, and a second raised position above the second aligned position for providing access to the center mold section directed toward the operator side of the machine; and
g)	an upper tie bar and a lower tie bar each extending generally parallel to the machine axis between the stationary and moving platens for exerting a clamping load across the platens;
wherein the first end-of-arm tooling is further movable vertically to a first lowered position below the first aligned position for transferring molded articles unloaded from the center mold section directed toward the non-operator side of the machine; wherein the upper end of the first end-of-arm tooling is at least as low as a topside surface of the lower tie bar when the first end-of-arm tooling is in the first lowered position, and wherein the second end-of-arm tooling is further movable vertically to a second lowered position below the second aligned position for transferring molded articles unloaded from the center mold section directed toward the operator side of the machine; wherein the upper end of the second end-of-arm tooling is at least as low as the topside surface of the lower tie bar when the second end-of-arm tooling is in the second lowered position.
Claim 22: 	The machine of claim 21, further comprising:




a)	a molded article conveyor for transporting molded articles in an axial direction, the conveyor extending parallel to the machine axis laterally inboard of opposed operator and non-operator sides of the machine base and beneath at least one of the moving and stationary platens; and
b)	a first chute mounted to the machine base at the non-operator side of the machine base for guiding molded articles unloaded by the first part-handling apparatus 
c)	a second chute mounted to the machine base at the base for guiding molded articles unloaded by the second part-handling apparatus 
Claim 24: cancelled.
Claim 25: cancelled
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Watanabe, Jung and Armbuster. Watanabe discloses an end of arm tooling and Armbuster disclosed a part handling tool that was mounted on the stationary mold. However, neither tool set displayed capability of being lowered such that the top of the EOAT would be level with the lower tie bar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742